Citation Nr: 0603136	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-25 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 8, 1968 to February 3, 1969.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
which, in pertinent part, denied service connection for 
recurrent left shoulder dislocation.   


FINDING OF FACT

There is no current medical diagnosis of a left shoulder 
disability.  


CONCLUSION OF LAW

Service connection for a left shoulder disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  It contains little more than 
service medical records and records of medical treatment from 
2001 to November 2004.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this matter, the veteran never submitted a claim for 
entitlement to service connection for a left shoulder 
disorder, however, the RO addressed this matter as an 
inferred issue in its August 2002 decision.  In the January 
2003 notice of disagreement, the veteran asserted that his 
shoulder condition was aggravated during service and that his 
existing problems stem from that time.  This is the only 
comment the veteran has made with regard to his claim.

Under 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen  
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).


While the veteran's upper extremities were evaluated as 
normal on the November 7, 1968 examination prior to entrance 
into service, the veteran did note his trick shoulder on an 
associated report of medical history of the same date.  In 
the physician's summary on that report, the examiner 
indicated that the veteran had left shoulder dislocation in 
the past but had never seen a doctor.  Six days into service, 
on November 14, 1968, the veteran was seen with complaints of 
a trick left shoulder that had existed for about 13 years.  
Service medical records document treatment for left shoulder 
complaints throughout the veteran's two months and 26 days of 
service.  Diagnoses included history of recurrent left 
shoulder dislocation, probable dislocating shoulder, 
recurrent left shoulder dislocation, and one instance of 
antero-inferior dislocation of the left shoulder.  In a 
December 1968 report of a visit to the orthopedic clinic, it 
was noted that the veteran was twice hospitalized for left 
shoulder problems prior to service.  A January 1969 X-ray 
report showed a chip fracture at the head of the humerus and 
a Hill-Sachs sign of recurrent dislocation.  Clinical 
evaluation on his January 1969 examination prior to 
separation from service was significant for an abnormality of 
the upper extremities identified as recurrent dislocation of 
the left shoulder.  The examiner noted that the veteran was 
not qualified for induction and did not meet procurement 
medical fitness standards at the time of entry into active 
duty.  On an associated report of medical history, the 
examining physician noted that the reason for the veteran's 
discharge was "trick shoulder - chronic dislocation."

In this matter, it is not in dispute that the veteran was 
treated for left shoulder complaints during service.  The RO 
denied the claim, in part, concluding that he had a left 
shoulder problem that preexisted service; the representative 
argues that the veteran's recitation of pre-service problems 
was not sufficient to rebut the presumption of soundness.  
There is no need, however, to discuss whether the veteran's 
left shoulder disability pre-existed service because there is 
absolutely no competent medical evidence indicating that he 
has had a left shoulder problem after service or, more 
importantly, that he currently has a left shoulder disorder 
that is etiologically related to service.  In other words, 
regardless of whether the claim is considered on the basis of 
incurrence or aggravation, he would still have to currently 
have the condition he is claiming.  Therefore, as is 
explained below, the claim must be denied.    

Careful review of the evidentiary record shows that neither 
the veteran nor his representative has ever asserted that any 
evidence showing current shoulder disability exists, and/or 
identified a source from which such evidence could be 
obtained.  As stated above, we do not debate the fact that 
the veteran was treated for shoulder problems during service 
in the late 1960s.  The crux of the matter in this case lies 
in the fact that medical records do not show any findings of 
a current left shoulder disorder.

From the date of separation in January 1969, until August 
2003, an interval of more than 30 years, there are no records 
showing any complaints or findings indicative of a left 
shoulder disorder.  Additionally, the veteran has not 
asserted that he has ever had any post-service treatment for 
left shoulder problems during this span.  The earliest (and 
only) post-service medical record that even mentions the left 
shoulder is an August 2003 outpatient treatment record that 
included the notation of complaints of joint pain and "pinch 
in left shoulder".  Objective findings at that time, 
however, did not even discuss the left shoulder complaints, 
much less diagnose the presence of a left shoulder disorder.  
Rather, the objective findings detailed the veteran's 
underlying problem, his marked arthritic changes in the neck 
related to anterior plate with screws fixation of C3,4 and 5, 
with fusion of C3-4 and C4 and C5.  The Board finds it 
significant that the veteran severely injured his neck in 
August 2001, and underwent surgery on the cervical spine in 
February 2002.   

In short, there are no records of any treatment for left 
shoulder problems for more than 30 years after service.  
Careful review of the recent VA and private medical records 
submitted does not reveal a current left shoulder disability.  
There is no competent evidence to the contrary.  In fact, the 
veteran has not clearly alleged that he has a left shoulder 
disability; he only vaguely referred to "existing 
problems."  Regardless, the statements of the veteran and 
his representative as to medical diagnosis and/or causation 
in this matter are not competent evidence.  See Espiritu, 
supra.  The veteran and his representative have presented no 
medical opinion supporting his claim.  Their assertions have 
been considered, but as noted, they are not probative in the 
matter of medical diagnosis or causation.  

In the absence of competent medical evidence showing that the 
veteran presently has a medical diagnosis of a left shoulder 
disability, there is no basis for the grant of service 
connection for such disability.  A medical diagnosis of a 
current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, it was noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where disability is present.  See also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  The 
veteran does not currently have a diagnosed left shoulder 
disorder, nor has he been diagnosed with one for years.  The 
Court has held that there can be no valid claim without proof 
of a present disability.  Rabideau  v. Derwinski, 2 Vet. App. 
141 (1992).  

Without medical evidence of a current disability, service 
connection can not be granted.  The preponderance of the 
evidence is against the claim for service connection for a 
left shoulder disorder, and it must be denied.       

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in July 2003.  This letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The July 2003 letter essentially told him 
to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The RO's July 2003 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The July 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  In addition, the July 2003 Statement of the Case 
(SOC) contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  When considering the 
notification letters, the rating decision on appeal, the SOC, 
and the supplemental SOC (SSOCs), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  Moreover, 
there is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the claimant.  However, what 
the VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case.  However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in February 2005.  
Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and 
records of post service VA and private medical treatment are 
in the file.  While the veteran was prompted by the July 2003 
letter to submit additional records and to identify any 
records he wished the Board to assist in obtaining, the 
claimant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The pertinent law and regulations, found at 38 U.S.C.A. 
§ 5103A(d) and  38 C.F.R. § 3.159(c)(4), provide that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence that the 
claimant has a current diagnosed disability or persistent or 
recurrent symptoms of a disability.  Here, as noted above, 
the record does not show that the veteran has a current 
diagnosed left shoulder disability, nor does it show that he 
was been treated for persistent or recurrent symptoms of a 
left shoulder disability over the past 30 years.  As such, 
the Board concludes an examination is not needed in this case 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Service connection for a left shoulder disorder is denied.




____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


